Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 01/24/2022. The amendments have been entered and, accordingly, claims 1, 3-14, 22-24 and 26-28 are allowed (see Examiner’s Reasons for Allowance, below).

Examiner’s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with James Burke on 04/04/2022.
The application has been amended as follows: 
Claim 1 (amended)
In line 15, replace “and” with --at--.
In line 27, add, --wherein the moveable pistons comprise free pistons and the controller is operable to output a control signal to the motor-generator unit to control piston motion and limit a range of the piston to less than a piston’s maximum range.--.
Claim 8 (amended)
In line 10, replace “a working fluid” with –the working fluid--.
In line 12, after “…a first mass of material” add, --wherein the first thermal energy reservoir--.
In line 29, add, --wherein the compressor expanded unit comprises a plurality of free pistons and the controller is operable to output a control signal to the compressor-expander unit to control piston motion and limit a range of the piston to less than a piston’s maximum range.--.
Claim 21 (cancelled)
Claim 22 (amended)
In line 2, after “a cylinder” add –of the plurality of cylinders--.
Claim 24 (amended)
In line 1, after “a first cylinder” add –of the plurality of cylinders--, and after “a first valve” add –of the plurality of valves--.
In line 2, after “a second valve” add –of the plurality of valves--.
In line 3, after “a third valve” add –of the plurality of valves--.
In line 4, after “a fourth valve” add –of the plurality of valves--.
Claim 25 (cancelled)
Claim 26 (amended)
In line 2, after “a cylinder” add –of the plurality of cylinders--.

Allowable Subject Matter
Claims 1, 3-14, 22-24 and 26-28 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claim 1, and specifically does not teach or suggest “A pumped heat system comprising: a motor-generator unit; a plurality of cylinders having moveable pistons in communication with the motor- generator unit,…a plurality of valves associated with each of the plurality of cylinders,…a first thermal energy reservoir comprising a first mass of material provided at a first pressure; a second thermal energy reservoir comprising a second mass of material; a conduit for containing and conveying the working fluid at a second pressure, and wherein the conduit defines a fluid flow path and extends through at least one of the first thermal energy reservoir and the second thermal energy reservoir;…the working fluid at the second pressure is contained within the conduit and thermal energy exchange between the working fluid and at least one of the first thermal energy reservoir and the second thermal energy reservoir is provided through the wall of the conduit; wherein the working fluid is provided in communication with a fluid flow path, and wherein the fluid flow path extends at least partially through the first and second thermal energy reservoirs; a controller operable configured to receive information related to a position of at least one of the moveable pistons from at least one of a piston position sensor and a measured working fluid property, and wherein the controller is in communication with at least one of the plurality of valves and is configured to output a control signal to at least one of the plurality of valves to modulate a piston position at which at least one valve operates to control at least one of outlet temperature, outlet pressure, and mass flow rate through at least one cylinder, and wherein the moveable pistons comprise free pistons and the controller is operable to output a control signal to the motor-generator unit to control piston motion and limit a range of the piston to less than a piston’s maximum range.”
The closest prior art of record (US 8,826,664 to Howes et al.) discloses a pumped heat system comprising a motor-generator unit and a plurality of cylinders having moveable pistons in communication with the motor-generator unit and first and second thermal energy reservoirs as claimed, but does not disclose a conduit defining a fluid flow path and extending through at least one of the first thermal energy reservoir and the second thermal energy reservoir, wherein thermal energy exchanged is provided between working fluid flowing through the conduit and at least one of the first and second thermal energy reservoirs, and wherein a controller is configured to receive information related to a position of at least one piston and operable to output a control signal to the motor-generator unit to control piston motion and limit a range of the piston to less than a piston’s maximum range. Although it is known to provide thermal energy reservoirs with heat exchangers in the form of conduits extending through the reservoirs to convey thermal exchange between working fluid flowing through the conduit and the reservoirs, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate a controller being configured to receive information related to a position of at least one piston and operable to output a control signal to the motor-generator unit to control piston motion and limit a range of the piston to less than a piston’s maximum range. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1. 
The prior art of record does not anticipate nor render obvious the combination set forth in claim 8, and specifically does not teach or suggest “A pumped heat energy storage system comprising: a motor-generator unit; a compressor-expander unit in communication with the motor-generator unit,…a plurality of valves associated with the compressor-expander unit, wherein each of the plurality of valves are operable to control a flow rate of a working fluid relative to the compressor- expander unit; a conduit defining a fluid flow path for the working fluid, and wherein the fluid flow path comprises a path to convey thermal energy between the compressor-expander unit and a first thermal energy reservoir comprising a first mass of material…provided at a first pressure; wherein the system is operable to perform work on the working fluid to convert energy to thermal energy and transfer the thermal energy to the first thermal energy reservoir;…a position sensor operable to monitor a position of a free piston provided in the compressor-expander unit; a controller in communication with the position sensor and configured to receive information related to at least one of the position of the free piston and a working fluid property; and wherein the controller is in communication with at least one of the plurality of valves; and wherein the controller is further configured to output a control signal to at least one of the plurality of valves to modulate a piston position at which the at least one of the plurality of valves operates, and wherein the compressor-expanded unit comprises a plurality of free pistons and the controller is operable to output a control signal to the compressor-expander unit to control piston motion and limit a range of the piston to less than a piston’s maximum range.”
The closest prior art of record (US 8,826,664 to Howes et al.) discloses a pumped heat system comprising a motor-generator unit and a plurality of cylinders having moveable pistons in communication with the motor-generator unit and a first thermal energy reservoir as claimed, but does not disclose a conduit defining a fluid flow path for the working fluid and comprising a path to convey thermal energy between the compressor-expander unit and the first thermal energy reservoir, a position sensor operable to monitor a position of a free piston provided in the compressor-expander unit; a controller in communication with the position sensor and configured to receive information related to at least one of the position of the free piston and a working fluid property, in communication with at least one of the plurality of valves and operable to output a control signal to the compressor-expander unit to control piston motion and limit a range of the piston to less than a piston’s maximum range. Although it is known to provide thermal energy reservoirs with heat exchangers in the form of conduits extending through the reservoirs to convey thermal exchange between working fluid flowing through the conduit and the reservoir, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate a controller being configured to receive information related to a position of at least one free piston and operable to output a control signal to the compressor-expander unit to control piston motion and limit a range of the piston to less than a piston’s maximum range. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 8. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763